Case 18-03328-5-DMW          Doc 84 Filed 11/21/19 Entered 11/22/19 10:40:44                  Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF NORTH CAROLINA

   UNITED STATES OF AMERICA,                        )
                                                    )
              Appellant,                            )
                                                    )
              v.                                    )      Case No. 5:19-cv-226
                                                    )
   JOHN DOUGLAS BAILEY, JR. and                     )
   CANDICE MARIE BAILEY,                            )
                                                    )
              Appellees.                            )

                                                    )
   IN RE JOHN DOUGLAS BAILEY, JR. and               )
   CANDICE MARIE BAILEY                             )
                                                    )      Case No. 18:-bk-03328-S~DMW
                                                                      .. : . ·· ..,
              Debtors.                              )
                                                    )

                                                ORDER

           Upon the motion of the United States, any response or reply thereto, the entire record in

   this case, and for good cause shown, the Court hereby

           ORDERS that the motion is GRANTED; and further

           ORDERS that this appeal is DISMISSED AS MOOT; and further .

           ORDERS that the United States Bankruptcy Court for the Eastern District of North

   Carolina VACATE its earlier decision allowing the debtor's objection to the Internal Revenue

   Service's claim.

           SO ORDERED.



   Date:
                                                               onorable James C. Dever, III
                                                        .United States District Judge




                                                    1


             Case 5:19-cv-00226-D Document 19 Filed 11/22/19 Page 1 of 1
